Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 10 June 2020. In view of this communication, claims 1-8 are now pending in this application.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an
application for patent filed in the United States may be entitled to claim priority to an application filed in
a foreign country. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 3 is objected to because of the following informalities: 
 The claim recites in part “wherein the protrusion is formed in a trapezoidal rib shape decreasing a width in a circumferential direction..”. Here, “a” should be changed to “in”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “and the protrusion is arranged at a position corresponding to a position of the first hook instead of being arranged at a position corresponding to a position of the second hook”. It is not clear what the term “corresponding” means. In order to further prosecution, examiner is interpreting the limitation to mean the same as “radially outwardly facing” . Clarification is required. 
Claim 2 further recites in part the limitation “the protrusion is arranged at…”. It is not clear if this implies a specific hook corresponding with a specific protrusion or something else. Clarification is required. Examiner is understanding the limitation to mean every hook and every protrusion are unique. The claim does not recite that there is no protrusion corresponding to [or radially outwardly facing] the second hook.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagara (JP2004343971A) in view of Endo (EP3282567A2).
Regarding Claim 1, Sagara discloses a rotating electrical machine [Abstract], comprising: 
a coil [Abstract] ; 
a rotor [Abstract] including
 a shaft (Fig 1, 3);
 a rotor core (Fig 1, 2) including a plurality of teeth (Fig 1, 7) on which the coil is wound;

an insulator (Fig 1, Fig 2, Fig 4, 9,6) attached to the rotor core(Fig 1, 2); and
 a stator arranged to face the rotor in a radial direction thereof(this is an inner rotor in a commutator motor, so stator will face the rotor in a radial direction); wherein 
the insulator (Fig 1, Fig 2, Fig 4, 9,6)  includes
 an annular portion (Fig 1, Fig 2, Fig 4, 6) protruding opposite to the rotor core (Fig 1, 2), the annular portion provided to surround of the shaft(Fig 1,Fig 2, Fig 3, Fig 4, 3); and 
a protrusion (Fig 4, 6a) protruding opposite to the rotor core (Fig 1, 2) relative to a distal end of the annular portion, the distal end arranged opposite to the rotor core; and 
the protrusion (Fig 4, 6a) is arranged on a path where an end part of the coil (Fig 3, 4) passes through (Fig 3, 4a) the protrusion (Fig 4, 6a) being hooked by the end part (Fig 3, 4).
 Sagara does not explicitly disclose a plurality of hooks being provided with a first hook to which an end of the coil is connected , the plurality of hooks which are aligned along a circumferential direction and the coil end part corresponding to an area from a part connected to the predetermined tooth to the end of the coil connected to the first hook.
Endo discloses a plurality of hooks (Fig 4A, Fig 4B, 31a) being provided with a first hook to which an end of the coil is connected , the plurality of hooks which are aligned along a circumferential direction (Fig 4B, 31a) and the coil end part corresponding to an area from a part connected to the predetermined tooth to the end of the coil connected to the first hook [Para 0015].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed rotating electric machine of Sagara with the explicitly shown plurality of hooks along with the end connections of coil as taught by Endo in order to have a functioning rotor with all armature windings connected [Endo, Para 0014, Para 0015].

    PNG
    media_image1.png
    334
    345
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    333
    339
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    370
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    322
    317
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    237
    278
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    292
    292
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    597
    500
    media_image7.png
    Greyscale


Regarding Claim 2, Sagara in view of Endo discloses the rotating electrical machine according to claim 1. Sagara in view of Endo further discloses the plurality of hooks further includes a second hook which is other than the first hook, the second hook to which the end of the coil wound on the predetermined tooth is not connected (although Sagara does not explicitly show the hooks, Sagara in view of Endo discloses the plurality of hooks which includes the first and second hooks in Fig 4 above of Sagara); and the protrusion (Sagara, Fig 4, 6a) is arranged at a position corresponding to a position of the first hook (the unique hook that is corresponding to the unique protrusion 6a in Fig 4 of Sagara) instead of being arranged at a position corresponding to a position of the second hook (the unique protrusion 6a in Fig 4 will not be corresponding to another hook in Sagara in view of Endo).

Regarding Claim 7, Sagara in view of Endo further discloses the rotating electrical machine according to claim 1, wherein the end of the coil (Sagara, Fig 3 above, 4) is connected to a part of the first hook (Endo, Fig 9, 31a) the part arranged at a side where the rotor core (Sagara, Fig 1, 2) is provided in an extending direction of the shaft (Sagara, Fig 1,Fig 2, Fig 3, Fig 4, 3) relative to a position where a protruding end of the protrusion (Fig 4, 6a)  is arranged.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed rotating electric machine of Sagara with the hooks arranged in the same direction as the shaft as taught by Endo in order to keep the coil winding tight and prevent it from falling out of the hook.
Regarding Claim 8, Sagara discloses a manufacturing method [Para 0018] of a rotating electrical machine [Abstract] including processes of; press-fitting a shaft fixed with a commutator [Para 0018] into a rotor core (Fig 1, 2) including a plurality of teeth (Fig 1, 7); up to a predetermined position in a state where the rotor core is attached with an insulator (Fig 1, Fig 2, Fig 4, 9,6) including an annular portion (insulator is annular) which is arranged and a protrusion (Fig 4, 6a) protruding opposite to the rotor core (Fig 1, 2) relative to a distal end of the annular portion;
 winding the coil [Para 0018] to the predetermined tooth of the plurality of teeth (Fig 1, 7); and connecting an end of the coil (Fig 3, 4) to a predetermined hook (Fig 3, 5a) after the press-fitting process [Para 0018] of the shaft fixed with the commutator up to the predetermined position; and 
re-press fitting [Para 0018] the shaft fixed with the commutator into the rotor core and hooking an end part of the coil (Fig 3, 4), the end part corresponding to an area from a part connected to the 
Sagara does not explicitly disclose a plurality of hooks.
Endo discloses a plurality of hooks (Fig 4A, Fig 4B, 31a).(Since Sagara does not explicitly disclose a hook, Sagara in view of Endo will disclose a plurality of hooks which will be surrounded by Sagara’s insulator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed rotating electric machine of Sagara with the explicitly shown plurality of hooks as taught by Endo in order to have a functioning rotor with all armature windings connected [Endo, Para 0014, Para 0015].
Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sagara in view of Endo and Burr (US3524251A).
Regarding Claim 3, Sagara in view of Endo discloses the rotating electrical machine according to claim 1. Sagara in view of Endo further discloses the protrusion (Sagara, Fig 4 above, 6a) is in a circumferential direction (Sagara, Fig 4, C). Sagara in view of Endo does not disclose the protrusion is formed in a trapezoidal rib shape decreasing in width in a circumferential direction toward a protruding end thereof.
Burr discloses a protrusion (Burr, Fig 1 below, P1) decreasing in width (Fig 1, w1, w2) in a circumferential direction (Burr, Fig 1, C) toward a protruding end thereof (Burr, Fig 1, Z).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the rotating electrical machine of Sagara in view of Endo along with the insulator protrusions with the trapezoidal rib shape decreasing in width in a circumferential 


    PNG
    media_image8.png
    767
    500
    media_image8.png
    Greyscale


Regarding Claim 4, Sagara in view of Endo and Burr discloses the rotating electrical machine according to claim 3.  Sagara in view of Endo and Burr further discloses the rib-shaped protrusion (Sagara, Fig 4 above, 6a)   is 16AI-P20190016US provided to protrude opposite to the rotor core(Sagara, Fig 1 above, 2);  from between a base portion (Sagara, Fig 4, 6Ob) of an outer circumferential surface (Sagara, Fig 4, 6O) and the distal end of the annular portion (Sagara, Fig 4, 6a).
Regarding Claim 5, Sagara in view of Endo and Burr discloses the rotating electrical machine according to claim 3.  Sagara in view of Endo and Burr further discloses the protrusion (Sagara, Fig 4 above, 6a) includes a distal end surface (Sagara, Fig 4, 6a) in a protruding direction thereof and opposing 
Regarding Claim 6, Sagara in view of Endo and Burr discloses the rotating electrical machine according to claim 3.  Sagara in view of Endo and Burr further discloses the protrusion (Sagara, Fig 4 above, 6a) includes a plurality of protrusions (Fig 4, 6a) arranged point-symmetrically with respect to a center point (Sagara, Fig 4, O) of the shaft (Sagara, Fig 4, 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832